Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Final Office Action in response to communication received on 6/9/2022. Claims 1- 20 have been examined in this application.  As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 
Response to Amendments 
2.	Applicant’s amendments to claims 1-3 are acknowledged.  Applicant’s addition of new claims 4-20 are acknowledged. 
Response to Arguments 
3.	Based on Applicant’s substantial amendments to the claims the previous rejections have been withdrawn.  New rejections have been made in the office action below in view of Applicant’s substantial amendments, rendering Applicant’s remarks filed 6/9/22 moot. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 19, Applicant recites wherein the at least one product comprises a stored-value card.  However, claims 18 and 15 from which claim 19 depends both recite  at least one product.  Therefore it is unclear as to which “at least one product” claim 19 refers back to (references), either claim 15 or 18.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



10.	Claim(s) 1-5, 7-8, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Brozak (United States Patent Application Publication Number: US 2015/0129528) further in view of Weigand et al. (United States Patent Application Publication Number: US 2010/0282697).
	As per claim 1, Brozak teaches a method for (see abstract and paragraphs 0016-0018, Examiner’s note: teaches in these paragraphs how to assemble and then dissemble the display that holds cards which can then be stored for later use). 
	displaying cards comprising a card display fixture, the card display fixture configured to be converted from a compressed configuration to a presentation configuration (see abstract, paragraphs 0003, 0016-0018 and Figure 1, Examiner’s note: teaches in these paragraphs how to assemble and then dissemble the display that holds cards which can then be stored for later use).
	As shown above Brozak clearly teaches a retail card display which can be assembled and disassembled without the use of tools for reuse and minimize storage space when not in use, Brozak just does not expressly teach the cards can be the specific type of card claimed of stored-value cards. 
	However, Weigand et al. which is in the art of retail card displays that can be installed and easily configured and reconfigured according to desired retail presentation (see abstract) teaches the cards can be the specific type of card claimed of stored-value cards (see abstract, paragraphs 0011, and 0015, Examiner’s note: display displaying gift cards). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brozak with the aforementioned teachings from Weigand et al. with the motivation of providing a way of displaying a certain type of known card that is displayed at retail locations (see Weigand et al. abstract, paragraphs 0011, and 0015), when a display fixture for displaying cards at retail locations (see Brozak paragraphs 0003 and 0016) and display pockets with varying lengths and sizes are all known (see Brozak paragraphs 0019 and 0023)
	As per claim 2, Brozak teaches 
	further comprising converting the compressed configuration to the presentation configuration by actuating the display fixture along a plurality of scored, folded, bent, or combinations thereof portions the card display fixture (see Figure 8 and paragraphs 0016-0020, Examiner’s note: Figure 8 shows multiple pieces that are scored (for example the pegboard panel 32 by drilled holes (see paragraph 0019), bent, or folded, that are assembled in instructional paragraphs 0016-0020.  Examiner notes that only one of the alternatives is required by the claims based on the recited “or”). 
	As shown above Brozak clearly teaches a retail card display which can be assembled and disassembled without the use of tools for reuse and minimize storage space when not in use, Brozak just does not expressly teach the cards can be the specific type of card claimed of stored-value cards. 
	However, Weigand et al. which is in the art of retail card displays that can be installed and easily configured and reconfigured according to desired retail presentation (see abstract) teaches the cards can be the specific type of card claimed of stored-value cards (see abstract, paragraphs 0011, and 0015, Examiner’s note: display displaying gift cards). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brozak in view of Weigand et al. with the aforementioned teachings from Weigand et al. with the motivation of providing a way of displaying a certain type of known card that is displayed at retail locations (see Weigand et al. abstract, paragraphs 0011, and 0015), when a display fixture for displaying cards at retail locations (see Brozak paragraphs 0003 and 0016) and display pockets with varying lengths and sizes are all known (see Brozak paragraphs 0019 and 0023)
	As per claim 3, Brozak teaches
	wherein the presentation configuration is configured to present at least one pocket for accepting at least one product (see paragraphs 0019, 0021, and Figure 1, Examiner’s note: pockets for cards). 
	As per claim 4, Brozak teaches
	wherein the compressed configuration comprises at least one product (see Figure 8 and paragraphs 0016-0020, Examiner’s note: Figure 8 shows multiple pieces that are scored (for example the pegboard panel 32 by drilled holes (see paragraph 0019), bent, or folded, that are assembled in instructional paragraphs 0016-0020 ).
	As per claim 5, Brozak teaches
	wherein the compressed configuration comprises at least one product  (see Figure 8 and paragraphs 0016-0020, Examiner’s note: Figure 8 shows multiple pieces that are scored (for example the pegboard panel 32 by drilled holes (see paragraph 0019), bent, or folded, that are assembled in instructional paragraphs 0016-0020).
	
	As per claim 7, Brozak does not expressly teach in this embodiment that wherein the at least one product is a stored-value card 
	However, Brozak clearly teaches in the background of the invention that a fixture can be sent to a retail location with cards in it or more specifically the recited limitation of wherein the at least one product is a card (see paragraph 0003, Examiner’s note: providing to a point of sale location with product). 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that Brozak could have been modified with the teachings from the background of the invention with the motivation of providing a known way of providing a display to a store with information inside of it (see Brozak paragraph 0003), when providing a display with seasonal or occasional merchandise that displays cards is known (see Brozak paragraph 0016 and Figure 1). 
	As shown above Brozak clearly teaches a retail card display which can be assembled and disassembled without the use of tools for reuse and minimize storage space when not in use, Brozak just does not (1) expressly teach the cards can be the specific type of card claimed of stored-value cards
	However, Weigand et al. which is in the art of retail card displays that can be installed and easily configured and reconfigured according to desired retail presentation (see abstract) teaches the cards can be the specific type of card claimed of stored-value cards (see abstract, paragraphs 0011, and 0015, Examiner’s note: display displaying gift cards). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brozak in view of Weigand et al. with the aforementioned teachings from Weigand et al. with the motivation of providing a way of displaying a certain type of known card that is displayed at retail locations (see Weigand et al. abstract, paragraphs 0011, and 0015), when a display fixture for displaying cards at retail locations (see Brozak paragraphs 0003 and 0016) and display pockets with varying lengths and sizes are all known (see Brozak paragraphs 0019 and 0023)
	As per claim 8, Brozak does not expressly teach in this embodiment that wherein the at least one product is a stored-value card 
	However, Brozak clearly teaches in the background of the invention that a fixture can be sent to a retail location with cards in it or more specifically the recited limitation of wherein the at least one product is a card (see paragraph 0003, Examiner’s note: providing to a point of sale location with product). 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that Brozak could have been modified with the teachings from the background of the invention with the motivation of providing a known way of providing a display to a store with information inside of it (see Brozak paragraph 0003), when providing a display with seasonal or occasional merchandise that displays cards is known (see Brozak paragraph 0016 and Figure 1). 
	As shown above Brozak clearly teaches a retail card display which can be assembled and disassembled without the use of tools for reuse and minimize storage space when not in use, Brozak just does not (1) expressly teach the cards can be the specific type of card claimed of stored-value cards
	However, Weigand et al. which is in the art of retail card displays that can be installed and easily configured and reconfigured according to desired retail presentation (see abstract) teaches the cards can be the specific type of card claimed of stored-value cards (see abstract, paragraphs 0011, and 0015, Examiner’s note: display displaying gift cards). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brozak in view of Weigand et al. with the aforementioned teachings from Weigand et al. with the motivation of providing a way of displaying a certain type of known card that is displayed at retail locations (see Weigand et al. abstract, paragraph 0011, and 0015), when a display fixture for displaying cards at retail locations (see Brozak paragraphs 0003 and 0016) and display pockets with varying lengths and sizes are all known (see Brozak paragraphs 0019 and 0023)
	As per claim 12, Brozak teaches 
	wherein card display fixture comprises a notification component (see paragraphs 0018 and 0020, Examiner’s note: display includes signs). 
	As shown above Brozak clearly teaches a retail card display which can be assembled and disassembled without the use of tools for reuse and minimize storage space when not in use, Brozak just does not (1) expressly teach the cards can be the specific type of card claimed of stored-value cards
	However, Weigand et al. which is in the art of retail card displays that can be installed and easily configured and reconfigured according to desired retail presentation (see abstract) teaches the cards can be the specific type of card claimed of stored-value cards (see abstract, paragraphs 0011, and 0015, Examiner’s note: display displaying gift cards). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brozak in view of Weigand et al. with the aforementioned teachings from Weigand et al. with the motivation of providing a way of displaying a certain type of known card that is displayed at retail locations (see Weigand et al. abstract, paragraph 0011, and 0015), when a display fixture for displaying cards at retail locations (see Brozak paragraphs 0003 and 0016) and display pockets with varying lengths and sizes are all known (see Brozak paragraphs 0019 and 0023)
	As per claim 13, Brozak teaches  A card display fixture (see Figure 1 and paragraph 0016, Examiner’s note: card display). 
	 configured to be converted from a compressed configuration to a presentation configuration  (see abstract, paragraphs 0003, 0016-0018 and Figure 1, Examiner’s note: teaches in these paragraphs how to assemble and then dissemble the display that holds cards which can then be stored for later use).
	As shown above Brozak clearly teaches a retail card display which can be assembled and disassembled without the use of tools for reuse and minimize storage space when not in use, Brozak just does not (1) expressly teach the cards can be the specific type of card claimed of stored-value cards
	However, Weigand et al. which is in the art of retail card displays that can be installed and easily configured and reconfigured according to desired retail presentation (see abstract) teaches the cards can be the specific type of card claimed of stored-value cards (see abstract, paragraphs 0011, and 0015, Examiner’s note: display displaying gift cards). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brozak with the aforementioned teachings from Weigand et al. with the motivation of providing a way of displaying a certain type of known card that is displayed at retail locations (see Weigand et al. abstract, paragraph 0011, and 0015), when a display fixture for displaying cards at retail locations (see Brozak paragraphs 0003 and 0016) and display pockets with varying lengths and sizes are all known (see Brozak paragraphs 0019 and 0023)

	As per claim 14, Brozak teaches
	further comprising a back portion, a front portion, a top portion, and a bottom portion (see Figures 1-5, Examiner’s note: shows the display being assembled and that it includes a back portion, a front portion, a top portion, and a bottom portion). 
	As per claim 15, Brozak teaches.  
	wherein the card display fixture is folded, cut, scored, bent, or combinations thereof to form at least one pocket for holding, displaying, or combinations thereof at least one product (see Figures 4 reference character 28, Figure 8 reference character 32, and paragraph 0019, Examiner’s note: teaches a pocket or pegboard for displaying cards). 
	As shown above Brozak clearly teaches a retail card display which can be assembled and disassembled without the use of tools for reuse and minimize storage space when not in use, Brozak just does not (1) expressly teach the cards can be the specific type of card claimed of stored-value cards
	However, Weigand et al. which is in the art of retail card displays that can be installed and easily configured and reconfigured according to desired retail presentation (see abstract) teaches the cards can be the specific type of card claimed of stored-value cards (see abstract, paragraphs 0011, and 0015, Examiner’s note: display displaying gift cards). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brozak in view of Weigand et al. with the aforementioned teachings from Weigand et al. with the motivation of providing a way of displaying a certain type of known card that is displayed at retail locations (see Weigand et al. abstract, paragraph 0011, and 0015), when a display fixture for displaying cards at retail locations (see Brozak paragraphs 0003 and 0016) and display pockets with varying lengths and sizes are all known (see Brozak paragraphs 0019 and 0023)
	As per claim 16, Brozak teaches
	wherein the card display fixture is manufactured, constructed, produced, or combinations thereof from a single containing component (see paragraphs 0016 and 0022, Examiner’s note: teaches the display can be assembled and disassembled for reuse, where it can be “stored within one or two larger, existing greeting card fixtures during extensive time periods between major selling seasons”).
	As shown above Brozak clearly teaches a retail card display which can be assembled and disassembled without the use of tools for reuse and minimize storage space when not in use, Brozak just does not (1) expressly teach the cards can be the specific type of card claimed of stored-value cards
	However, Weigand et al. which is in the art of retail card displays that can be installed and easily configured and reconfigured according to desired retail presentation (see abstract) teaches the cards can be the specific type of card claimed of stored-value cards (see abstract, paragraphs 0011, and 0015, Examiner’s note: display displaying gift cards). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brozak in view of Weigand et al. with the aforementioned teachings from Weigand et al. with the motivation of providing a way of displaying a certain type of known card that is displayed at retail locations (see Weigand et al. abstract, paragraph 0011, and 0015), when a display fixture for displaying cards at retail locations (see Brozak paragraphs 0003 and 0016) and display pockets with varying lengths and sizes are all known (see Brozak paragraphs 0019 and 0023)
	As per claim 17, Brozak teaches
	wherein the card display fixture is manufactured, constructed, produced, or combinations thereof from multiple containing components  (see paragraphs 0016 and 0022, Examiner’s note: teaches the display can be assembled and disassembled for reuse, where it can be “stored within one or two larger, existing greeting card fixtures during extensive time periods between major selling seasons”).
	As shown above Brozak clearly teaches a retail card display which can be assembled and disassembled without the use of tools for reuse and minimize storage space when not in use, Brozak just does not (1) expressly teach the cards can be the specific type of card claimed of stored-value cards
	However, Weigand et al. which is in the art of retail card displays that can be installed and easily configured and reconfigured according to desired retail presentation (see abstract) teaches the cards can be the specific type of card claimed of stored-value cards (see abstract, paragraphs 0011, and 0015, Examiner’s note: display displaying gift cards). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brozak in view of Weigand et al. with the aforementioned teachings from Weigand et al. with the motivation of providing a way of displaying a certain type of known card that is displayed at retail locations (see Weigand et al. abstract, paragraph 0011, and 0015), when a display fixture for displaying cards at retail locations (see Brozak paragraphs 0003 and 0016) and display pockets with varying lengths and sizes are all known (see Brozak paragraphs 0019 and 0023)

	As per claim 18, Brozak teaches
	wherein the compressed configuration comprises at least one product (see Figure 8 and paragraphs 0016-0020, Examiner’s note: Figure 8 shows multiple pieces that are scored (for example the pegboard panel 32 by drilled holes (see paragraph 0019), bent, or folded, that are assembled in instructional paragraphs 0016-0020).
	As per claim 19, Brozak does not expressly teach in this embodiment that wherein the at least one product comprises a stored-value card 
	However, Brozak clearly teaches in the background of the invention that a fixture can be sent to a retail location with cards in it or more specifically the recited limitation of wherein the at least one product comprises a card (see paragraph 0003, Examiner’s note: providing to a point of sale location with product). 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that Brozak could have been modified with the teachings from the background of the invention with the motivation of providing a known way of providing a display to a store with information inside of it (see Brozak paragraph 0003), when providing a display with seasonal or occasional merchandise that displays cards is known (see Brozak paragraph 0016 and Figure 1). 
		As shown above Brozak clearly teaches a retail card display which can be assembled and disassembled without the use of tools for reuse and minimize storage space when not in use, Brozak just does not (1) expressly teach the cards can be the specific type of card claimed of stored-value cards
	However, Weigand et al. which is in the art of retail card displays that can be installed and easily configured and reconfigured according to desired retail presentation (see abstract) teaches the cards can be the specific type of card claimed of stored-value cards (see abstract, paragraphs 0011, and 0015, Examiner’s note: display displaying gift cards). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brozak with the aforementioned teachings from Weigand et al. with the motivation of providing a way of displaying a certain type of known card that is displayed at retail location (see Weigand et al. abstract, paragraph 0011, and 0015), when a display fixture for displaying cards at retail locations (see Brozak paragraphs 0003 and 0016) and display pockets with varying lengths and sizes are all known (see Brozak paragraphs 0019 and 0023)

	As per claim 20, Brozak teaches A system for (see Figure 1 and paragraph 0016, Examiner’s note: card display).
	displaying at least one product comprising a card display fixture configured to be converted from a compressed configuration to a presentation configuration (see abstract, paragraphs 0003, 0016-0018 and Figure 1, Examiner’s note: teaches in these paragraphs how to assemble and then dissemble the display that holds cards which can then be stored for later use).

	As shown above Brozak clearly teaches a retail card display which can be assembled and disassembled without the use of tools for reuse and minimize storage space when not in use, Brozak just does not (1) expressly teach the cards can be the specific type of card claimed of stored-value cards
	However, Weigand et al. which is in the art of retail card displays that can be installed and easily configured and reconfigured according to desired retail presentation (see abstract) teaches the cards can be the specific type of card claimed of stored-value cards (see abstract, paragraphs 0011, and 0015, Examiner’s note: display displaying gift cards). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brozak with the aforementioned teachings from Weigand et al. with the motivation of providing a way of displaying a certain type of known card that is displayed at retail locations (see Weigand et al. abstract, paragraph 0011, and 0015), when a display fixture for displaying cards at retail locations (see Brozak paragraphs 0003 and 0016) and display pockets with varying lengths and sizes are all known (see Brozak paragraphs 0019 and 0023)

11.	Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Brozak (United States Patent Application Publication Number: US 2015/0129528) further in view of Weigand et al. (United States Patent Application Publication Number: US 2010/0282697) further in view of Ecclestone (United States Patent Number: 4,801,023).

	As per claim 6, Brozak does not expressly teach in this embodiment that 
wherein the stored-value card display fixture is shipped to a point of sale location with the at least one product. 
	However, Brozak clearly teaches in the background of the invention that a fixture can be sent to a retail location with cards in it or more specifically the recited limitation of wherein the card display fixture is provided to a point of sale location with the at least one product (see paragraph 0003, Examiner’s note: providing to a point of sale location with product). 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that Brozak could have been modified with the teachings from the background of the invention with the motivation of providing a known way of providing a display to a store with information inside of it (see Brozak paragraph 0003), when providing a display with seasonal or occasional merchandise that displays card is known (see Brozak paragraph 0016 and Figure 1). 
		As shown above Brozak clearly teaches a retail card display which can be assembled and disassembled without the use of tools for reuse and minimize storage space when not in use, Brozak just does not (1) expressly teach the cards can be the specific type of card claimed of stored-value cards and (2) that a display is shipped. 
	However, Weigand et al. which is in the art of retail card displays that can be installed and easily configured and reconfigured according to desired retail presentation (see abstract) teaches the cards can be the specific type of card claimed of stored-value cards (see abstract, paragraphs 0011, and 0015, Examiner’s note: display displaying gift cards). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brozak in view of Weigand et al. with the aforementioned teachings from Weigand et al. with the motivation of providing a way of displaying a certain type of known card that is displayed at retail location (see Weigand et al. abstract, paragraphs 0011, and 0015), when a display fixture for displaying cards at retail locations (see Brozak paragraphs 0003 and 0016) and display pockets with varying lengths and sizes are all known (see Brozak paragraphs 0019 and 0023)
	Weigand et al. in view of Brozak does not expressly teach (2) that a display is shipped. 
	However, Ecclestone which is in the art of retail card displays (see abstract) teaches (2) that a display is shipped (see column 1 lines 40-45 and column 3 lines 20-27, Examiner’s note: keeping shipping costs low and labor required and time involved in assembling and installing or relocating such unit is kept to a minimum). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Weigand et al. in view of Brozak with the aforementioned teachings from Ecclestone with the motivation of providing a way to provide a display to another location as displays are not necessarily manufactured at a retail location (see Ecceleston see column 1 lines 40-45 and column 3 lines 20-27), when Brozak clearly teaches retailers have to purchase new displays (see Brozak paragraph 0003) is known. 
	As per claim 9, Brozak does not expressly teach in this embodiment that wherein the at least one product is a stored-value card 
	However, Brozak clearly teaches in the background of the invention that a fixture can be sent to a retail location with cards in it or more specifically the recited limitation of wherein the at least one product is a card (see paragraph 0003, Examiner’s note: providing to a point of sale location with product). 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that Brozak could have been modified with the teachings from the background of the invention with the motivation of providing a known way of providing a display to a store with information inside of it (see Brozak paragraph 0003), when providing a display with seasonal or occasional merchandise that displays cards is known (see Brozak paragraph 0016 and Figure 1). 
		As shown above Brozak clearly teaches a retail card display which can be assembled and disassembled without the use of tools for reuse and minimize storage space when not in use, Brozak just does not (1) expressly teach the cards can be the specific type of card claimed of stored-value cards
	However Weigand et al. which is in the art of retail card displays that can be installed and easily configured and reconfigured according to desired retail presentation (see abstract) teaches the cards can be the specific type of card claimed of stored-value cards (see abstract, paragraph 0011, and 0015, Examiner’s note: display displaying gift cards). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brozak in view of Weigand et al.  in view of Ecclestone with the aforementioned teachings from Weigand et al. with the motivation of providing a way of displaying a certain type of known card that is displayed at retail location (see Weigand et al. abstract, paragraph 0011, and 0015), when a display fixture for displaying cards at retail locations (see Brozak paragraphs 0003 and 0016) and display pockets with varying lengths and sizes are all known (see Brozak paragraphs 0019 and 0023)

12.	Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable Brozak (United States Patent Application Publication Number: US 2015/0129528) further in view of Weigand et al. (United States Patent Application Publication Number: US 2010/0282697) further in view of Chandaria (United States Patent Application Publication Number: US 2004/0200787). 

	As per claim 10, Brozak teaches
	wherein card display fixture comprises an appearance (see Figure 1 and paragraph 0023, Examiner’s note: display fixture that can be made with different materials (see paragraph 0023)). 
	As shown above Brozak clearly teaches a retail card display which can be assembled and disassembled without the use of tools for reuse and minimize storage space when not in use, Brozak just does not (1) expressly teach the cards can be the specific type of card claimed of stored-value cards and (2) a display can include a color-modifiable appearance. 
	However, Weigand et al. which is in the art of retail card displays that can be installed and easily configured and reconfigured according to desired retail presentation (see abstract) teaches the cards can be the specific type of card claimed of stored-value cards (see abstract, paragraphs 0011, and 0015, Examiner’s note: display displaying gift cards). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brozak in view of Weigand et al. with the aforementioned teachings from Weigand et al. with the motivation of providing a way of displaying a certain type of known card that is displayed at retail locations (see Weigand et al. abstract, paragraphs 0011, and 0015), when a display fixture for displaying cards at retail locations (see Brozak paragraphs 0003 and 0016) and display pockets with varying lengths and sizes are all known (see Brozak paragraphs 0019 and 0023)
	Brozak in view of Weigand et al does not expressly teach (2) a display can include a color-modifiable appearance. 
	However, Chandaria which is in the art of retail displays of small retail products like gifts (see abstract and paragraph 0022) teaches  (2) a display can include a color-modifiable appearance (see paragraph 0036, Examiner’s note: “The display board 14, as well as those which follow, may be made in different colors and may have printed indicia such as product descriptions, logos, and the like to enhance the aesthetic appeal. Likewise, box 12 may be specially made from corrugated cardboard or plastic in matching colors with indicia rather than the original box in which the paper rolls 18 were shipped to the retailer. S-hooks 16 may also be molded in different colors to match the box 12 and display board 14.”). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Brozak in view of Weigand et al. with the aforementioned teachings from Weigand et al. with the motivation of providing a common way that retail displays can come in different colors to suit retail needs (see Chandaria paragraph 0036), when providing a retail display that can be different materials  and used for different purposes is clearly known (see Brozak paragraphs 0003 and 0023). 

	As per claim 11, Brozak teaches
	wherein a first portion of the stored-value card display fixture is configurable to appear in a different color, appear with a different opacity, or combinations thereof, than a remainder of the stored-value display fixture (see paragraph 0021, Examiner’s note: pockets are made of clear plastic where other parts of the display are made with for example sheet metal). 


Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Scott (United States Patent Application Publication Number: US 3,394,973) teaches a display with shelves for displaying products (see column 1 lines 10-15 and Figure 23) 
Hodge (United States Patent Application Publication Number: US 2008/0078728) teaches a retail display for greeting cards (see abstract and title) 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621